DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/27/21, with respect to 112 and 103 have been fully considered and are persuasive.  The rejections of claims 22-24 and 26-44 has been withdrawn because of the amendment to remove miR-142-3p from the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 10,532,099.
Instant claims 22, 24-35, and 44 are directed to a product and claims 36-43 are directed to a method of using the product.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a CMV vector comprising a first 
Claim 26 of ‘099 a CMV vector comprising a) a first nucleic acid sequence encoding at least one heterologous antigen; a second nucleic acid sequence comprising a first heterologous MRE operably linked to a CMV gene that is essential or augmenting for CMV growth, wherein the MRE is complementary to a first microRNA, and c) a third nucleic acid comprising a second heterologous MRE operably linked to a CMV gene that is essential or augmenting for CMV growth, wherein the second MRE is complementary to a second microRNA; wherein the vector does not express UL128 or UL130 protein, wherein the first microRNA is miR-126-3p, miR-130a, miR-210, miR-221/222, miR-378, miR-296, miR-328, and wherein the second microRNA is miR-142-3p, miR-223, miR-27a, miR-652, miR-155, miR-146a, miR-132, miR-21, or miR-125.  
The product embraced in the claims ‘099 read on the product embraced in the instant claims, any functional limitations of the claimed product would be embraced when using the vector in the claims of ‘099 to generate an immune response in a subject.

Both set of claims also embrace using the vector to generate an immune response to the antigen, wherein at least 10% (20, 30, 40, 50, 60 and 75%) of the CD8+ T cells elicited by the vector are restricted by class II MHC (claims 47, 48 and 55-56 of ‘099 and column 19 and Figures 1, 5, 6, 8, 9, and 15 of ‘099).  Column 19 and the figures are cited because when one of ordinary skill in the art is using the vector to generate an immune response in a subject, the skilled artisan would look to the specification of ‘099 for a definition of what type of immune response is being generated and would arrive at these parts of the ‘099 patent.  

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Applicant argues that claims 1-67 of ‘099 recite a microRNA recognition element (MRE) complementary to microRNA expressed by a cell of endothelial lineage.  Claim 1 of ‘099 for example does not mention microRNAs expressed by a cell of myeloid lineage.  The presently claimed subject matter is patentably distinct in view of the claims of ‘099 even the depend claims reciting microRNAs expressed by myeloid cells.
Applicant’s arguments are not found persuasive because claim 26 of ‘099 embraces the same products as recited in the instant claims.  Claim 26 recites the structural limitation in a) and b) of instant claim 22.  Claims 26 is the same product as recited in instant claim 22.  The only difference is the functional limitation, but this limitation is considered an inherent property of the claimed vector because the composition is physically the same and cannot have mutually exclusive properties.  See .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635